Ellison, J.
This action was instituted before a justice of the peace and is a proceeding under the landlord and tenant statute, sections 6397-6399, Revised Statutes, 1889. The Trans-Atlantic Mortgage and Trust Company were the owners of the property in question, subject to a deed of trust. This deed of trust was foreclosed and plaintiffs became the purchasers. Prior to the foreclosure, the mortgage com*513pany had rented the property in dispute to defendant. After the foreclosure, plaintiffs exhibited to defendant their deed of purchase and demanded payment of rent as provided by section 6398. Payment being refused, they brought this action and obtained judgment on appeal in the circuit court. The judgment was right.
II. The justice has jurisdiction, there being no question of title presented by the case made.
Ill; The point is made that the lease under which defendant held the premises was void. Defendant was occupying the land as a tenant, recognizing the lease and paying rent. When the plaintiffs became owners by purchase and exhibited their deed whereby they became the owners, and demanded rent, it was defendant’s duty to pay and recognize them. We see no reason justifying any interference with the judgment and we therefore affirm it.
All concur.